DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-7) in the reply filed on 4.28.2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4.28.2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 8 (this application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse and which is not eligible for rejoinder).  

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest forming a first mesa from the plurality of compound semiconductor layers; forming an embedding layer that is a semiconductor layer having the first mesa embedded therein; after the step of forming the embedding layer, etching the sacrificial layer to form a chip including the plurality of compound semiconductor layers and the embedding layer; bonding the chip to a substrate comprising silicon and having a waveguide; and etching a portion of the first mesa of the chip bonded to the substrate to form a second mesa adjacent to the first mesa, wherein the second mesa includes the core layer and is optically coupled to the waveguide of the substrate as recited within the context of claim 1; claims 2-7 are dependent claims.
US 20140098833 A1 to Kim et al. discloses an SOI substrate (102, [0072]) with a waveguide (130), and, a III-V hybrid vertical cavity laser (100) bonded thereon ([0081], Fig. 1).
US 20180239089 A1 to Baets et al. discloses an SOI waveguide (902), bonding III-V layers (912) thereon (Fig. 9) and patterning said III-V layers to form an LED (931, Fig. 9, [0097]).
US 20150078703 A1 to Park et al. discloses an SOI substrate (104, [0021]) with a waveguide (112), and, a bonded ([0061]) III-V region (102, Fig. 1).
US 20160276517 A1 to Yoshida et al. discloses bonding III-V layers (10/11) onto a silicon substrate (1, Fig. 2F) and patterning said III-V layers (Fig. 2H).
US 20210066537 A1 to Yu et al. discloses a hybrid optoloelectronic (III-V device on a silicon substrate) device (Fig. 3(ii)(A)).
US 20200098567 A1 to Kikuchi et al. discloses a silicon layer (44) provided with a waveguide mesa (46, Fig. 4B), and, a stacked compound semiconductor region (32/30) formed thereon (Figs. 5A and 8A).
US 20200136341 A to Kang et al. discloses bonding a chip (350) onto a silicon layer (120) with a waveguide (125, Fig. 6).
US 20180203188 A1 to Parker et al. discloses an SOI wafer (104) with a Si waveguide (122) and a bonded compound semiconductor (102) thereon (Fig. 1).
The prior art of record fails to disclose or suggest the steps of claim 1 as addressed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894